Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 43-58, and 61-62 are pending as of the reply and amendments filed on 7/20/21. Claims 1-42 and 59-60 have been canceled; claims 61-62 have been newly added. 
The amendment to the specification to amend reference to a trademark, filed on 7/20/21, is acknowledged and accepted. The objection to the specification is withdrawn.
Claims 54-56 were previously rejected under 35 USC 112(b) for lack of antecedent basis. In the 7/20/21 response, Applicants have submitted the amendments to the claims are sufficient to overcome this rejection. However, claim 56 still recites additional components of the pharmaceutical composition, such as paraffinum liquidum, and white petroleum jelly that are not recited by claim 43, from which claim 56 depends. The 112(b) rejection over claim 56 is still proper and will be reiterated, for convenience. The 112(b) rejection over claims 54-55 is withdrawn in view of the amendments. 
The 103 rejections of record over Frosch, US 20130317009; over Frosch in view of Friedman; and over Frosch in view of Friedman, and further in view of Kelly are withdrawn upon consideration of Applicants’ arguments, reconsideration of the claims, and in consideration of Applicants’ evidence in the specification that administration of a composition comprising phenytoin and a carrier to the skin demonstrated an improved treatment of peripheral neuropathic pain compared to other known analgesics and anticonvulsants, such as 
Claims 43-44, 47-50, 52-53, and 57-58 were previously rejected for provisional nonstatutory double patenting over claims 36 and 38-45 over copending appl. 16467169 in view of Matsuyama. In the 7/20/21 response, Applicants have requested this rejection be reconsidered and withdrawn. The rejection for provisional nonstatutory double patenting over the claims of 16467179 still applies; this rejection will be reiterated, with modification as this rejection applies to newly added claims 61-62. 
Claims 43-44, 47-50, 52-53, 56-58, and 61-62 are rejected. Claims 45-46, 51, and 54-55 are objected to. 
Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 56 recites the limitation of “wherein the pharmaceutical composition comprises paraffinum liquidum, white petroleum jelly, white VASELINE® petroleum jelly, ceteareth-20, and/or cetostearyl alcohol”.  There is insufficient 
It is suggested that “further comprising” be added prior to the above recited limitations to overcome this rejection. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-44, 47-50, 52-53, 57-58, and 61-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, and 38-45 of copending Application No. 16467169 (reference application) in view of Matsuyama et. al., US 20110275137 A1 (publ. 11/10/2011). The instant claims are drawn to a method for treating peripheral neuropathic pain due to small fiber neuropathy, diabetic neuropathy type 1 and 2, chronic idiopathic axonal polyneuropathy, post-herpetic neuropathy, trigeminus neuralgia, chemotherapy induced polyneuropathy, a traumatic neuropathy, compression neuropathy, or an infectious neuropathy in remission comprising: applying a pharmaceutical composition to intact skin free of ulcers, wounds, and cuts of a human in need thereof, such that the pain is reduced, wherein the composition comprising the analgesic, phenytoin or a salt thereof as the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 45-46, 51, and 54-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
 

Information Disclosure Statement
The IDS filed on 6/16/21 has been considered. 

Conclusion
Claims 43-44, 47-50, 52-53, 56-58, and 61-62 are rejected. Claims 45-46, 51, and 54-55 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627